ANDERSON, J.
— -This appeal is prosecuted from the action of the trial judge in refusing a motion to re-tas costs, made under section 1344 of the Code of 1898. This section is intended to afford relief to parties against whom a clerk or other ministerial officers have improperly taxed cost, and before relief can be had thereunder it should appear that the costs complained of had been taxed against the movant.—Tecumseh Iron Co. v. Mangun,, 67 Ala. 246. There is nothing in this record td show that the costs complained of had even been taxed against the movant, except an averment in the motion which was not supported by proof. It is not enough .that, a judgment was rendered for the costs, hut it should further appear that the costs complained of had been improperly taxed.
The record failing to show affirmatively any reversible error, the judgment of the circuit court is. affirmed.
Weakley, G. J., and Tyson and Simpson, JJ., concur.